Order entered August 21, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00957-CV

                                 BRIAN A. SMALE, Appellant

                                                V.

                                  JOHN S. SMALE, Appellee

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-50581-2014

                                            ORDER
        The Court is in receipt of the attached notice of nonrepresentation filed by Evaleen M.

Davis. In the notice, Ms. Davis informs the Court she represented appellee in the trial court

only.   She further informs the Court appellee is deceased, and she is unaware of anyone

appearing on behalf of appellee’s estate. Because it does not appear a copy of the notice was

sent to appellant and the notice does not give appellee’s last known address and telephone

number as required by Texas Rules of Appellate Procedure 6.4(a) and 9.5(a), the Court

DIRECTS Ms. Davis to file an amended notice complying with the rules. The Court further

DIRECTS Ms. Davis to include in the notice (1) the names and contact information for the heirs

and executor or administrator of appellee’s estate or (2) a written statement she is unaware of any
executor, administrator or heir. See TEX. R. CIV. P. 152; Casillas v. Cano, 79 S.W.3d 587, 591

(Tex. App.—Corpus Christi 2002, order).




                                                  /s/    CRAIG STODDART
                                                         JUSTICE